DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 68, 69, 81, 93 and 107 in the reply filed on 11 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 93 is withdrawn from consideration as it depends from non-elected claim 46.
It is also of note that the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Thus, claims 1, 2, 9, 11, 13, 20, 23, 38, 39, 42, 44, 46, 60, 61, 65 and 93 should be indicated as “Withdrawn”.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 81 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  Claim 81 references two sets of claims to different features, as outlined in MPEP § 608.01(n) under Subsection “B” and specifically example 3 which is directed towards “Reference to Two Sets of Claims to Different Features”.  Claim 81 is dependent upon claim 68 which is drawn to a gastrointestinal device and claim 1, which is drawn to an anchoring system (thus defining different features).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 at line 9 recites the limitations “the outer diameter of the flange" and “the diameter of the sleeve”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68, 69 and 107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dann et al. (U.S. Pub. No. 2006/0293742).  Regarding claims 68 and 69, Dann et al. (hereinafter Dann) discloses a gastrointestinal device (Fig. 1) comprising a conformable sleeve 100 having a proximal end and a distal end [0045], the gastrointestinal device 100  configured to carry fluid from the proximal end to the distal end [0047] and, the gastrointestinal device further comprising a flange 102 (“smart stoma”) positioned at the proximal end of the sleeve (Figs. 1 and 3 and [0045]), the flange 102 having a plurality of apertures circumscribing the sleeve 100 ([0067] and Fig. 2; see cross-section of Fig. 2 wherein flange 102 apertures which contain openings/holes (Figs. 1 and 3) for passing of tension elements circumscribe reinforcing element 148 of sleeve 100 which also allows pass-through of tension elements).  Regarding claim 107, the device further comprises a plurality of disintegrable anchors 142,146 ([0109] and [0065]) that are releasably connected by a disintegrable tether 144 [0066], wherein the gastrointestinal device is held in place when the tether is intact (Fig. 2 and [0066]), whereupon disintegration of the tether 144 into one or more fragments ([0129]-[0130] and [0084]), the gastrointestinal device is releasable from the anchors (disintegration of the tether would release it from the anchors).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791